                      UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT MICHIGAN

MALIBU MEDIA, LLC,                         )
                                           )
       Plaintiff,                          )   Case No.2:18-cv-13910-TGB-
                                           )   MKM
v.                                         )
                                           )
BILL KARWOSKI                              )
                                           )
       Defendant.                          )
                                           )

       ORDER ON PLAINTIFF’S MOTION FOR ALTERNATE SERVICE
               ON DEFENDANT BILL KARWOSKI

      THIS CAUSE came before the Court upon Plaintiff’s Motion for Alternate

Service on Defendant John Karwoski the (“Motion”), pursuant to Fed. R. Civ. P. 4,

and Michigan Court Rule 2.105-2.106. This is a case for copyright infringement

arising under United States Copyright Act of 1976, as amended, 17 U.S.C. §§ 101

et seq. The Court being duly advised in the premises does hereby:

      ORDER AND ADJUDGE:

      1. Plaintiff’s Motion is granted.

      2. Plaintiff is permitted to serve Defendant Karwoski by alternate service,

         including posting a summons and copy of the Amended Complaint at his

         last known address and sending a copy by registered or certified mail,

         return receipt requested, and delivery restricted to the addressee at the last

         known address, 405 Fenwick Street, Holly, MI 48442.
      3. Plaintiff shall have twenty-one (21) days from the date of this Order to

         serve Defendant Karwoski by alternate service.

      4. Defendant shall have twenty-one (21) days from acknowledgement of the

         receipt of mail to file an Answer or other responsive pleading with this

         Court.

      5. If the Defendant fails to do so, he will be subject to Default.

                                       /s/Terrence G. Berg
                                       TERRENCE G. BERG
                                       UNITED STATES DISTRICT JUDGE
Dated: April 16, 2019




                                          2
